DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-7) in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter among the groups is not independent and distinct.  This is not found persuasive because the method and product require a different field of search and the prior art applicable to one invention would not likely be applicable to another. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodge et al (US 2010/0101493 A1) in view of Schram et al (US 2008/0018875 A1). 
Regarding claim 1, Hodge teaches an apparatus for imprint lithography comprising: a fluid dispense head comprising at least two fluid dispense ports (64) [0031] wherein the at least two fluid dispense ports are in a fixed arrangement relative to one another [0074]; a stage (16) configured to hold a substrate wherein the stage and the fluid dispense head are adapted to move the substrate and the at least two fluid dispense ports relative to each other; and a logic element (54) configured to transmit information to move the substrate relative to the fluid dispense head in a translating direction [0031, 0046] and the nozzles of a particular row may be offset with respect to nozzles of other rows of the grid [0031]. 
Although Hodge does not explicitly disclose the steps of dispensing the droplet patterns, analogous lithography art, Schram dispensing formable material onto the substrate to form a first part of the substrate fluid droplet pattern; moving the fluid dispense head in an offset direction different from the translating direction after forming the first part of the substrate fluid droplet pattern; and dispensing formable material onto the substrate to form a second part of the substrate fluid droplet pattern after moving the fluid dispense head in an offset direction, wherein the first part of the fluid droplet pattern and the second part of the fluid droplet pattern are dispensed during a first pass [0091-0092]. 
It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method taught by Schram, into the 
Regarding claims 2-4, Schram teaches the offset direction and the translating direction are in one plane parallel to the surface of the substrate [0084, 0092]; the translating direction is in one plane parallel to the surface of the substrate and the offset direction is in a second plane different the one plane (perpendicular reads on different plane) [abstract, 0081]; the fluid dispense head is oriented along a plane that is parallel to a surface of the substrate [0092].
Regarding claim 5, Schram teaches the at least two dispense ports have a fixed firing speed [0083].
Regarding claim 6, Schram teaches determining a substrate fluid drop pattern is for an imprint field [abstract, 0004].
Regarding claim 7, Schram teaches the offset direction comprises a first offset direction and in a second offset direction different from the first offset direction [abstract, 0081].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743